ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_02_EN.txt. 84

DECLARATION OF JUDGE EVENSEN

The United Nations Convention on the Law of the Sea signed at
Montego Bay, Jamaica, on 10 December 1982 endeavours to formulate in
its text of 320 Articles, 9 Annexes and a Final Act the prevailing (to some
extent emerging) principles of the modern law of the sea. Article 308,
paragraph I, of the Convention provides:

“This Convention shall enter into force 12 months after the date of
deposit of the sixtieth instrument of ratification or accession.”

The Convention has not yet entered into force. Some 54 States have at
present (ratified) acceded to the Convention. However, a number of
the main principles laid down in this instrument must presumably be
accepted as established principles of the modern law of nations.

The Convention upholds the substantive distinction between islands
and rocks. With regard to the régime of islands Article 121, paragraph 2, of
the Convention provides that islands shall in principle be dealt with under
the same legal régime as other land territories. Article 121, paragraph 2, of
the Convention states:

“the territorial sea, the contiguous zone, the exclusive economic zone
and the continental shelf of an island are determined in accordance
with the provisions of this Convention applicable to other land terri-

tory”.
However, in this respect a clear distinction has been made in the Conven-
tion between islands and rocks. Article 121, paragraph 3, provides with
regard to rocks:

“Rocks which cannot sustain human habitation or economic life
of their own shall have no exclusive economic zone or continental
shelf.”

Throughout their pleadings both Parties have referred to and qualified
Jan Mayen as an island. In the written pleadings it has been stated that the
length of the island is 53.6 kilometres and that the breadth varies between
2.5 and 16 kilometres forming a total area of 380 square kilometres. For
comparison, it has been mentioned that “the total area of the Republic of
Malta is 316 square kilometres” (Counter-Memorial of Norway, Vol. I,
p. 23, para. 78). In this relation, it is also of interest to note that the moun-
tain of Beerenberg with an altitude of 2,277 metres above sea level is the
second or third highest mountain of the Kingdom of Norway.

Jan Mayen must obviously be taken into consideration in delimiting the
maritime areas concerned. However, it should also be recognized that

50
85 MARITIME DELIMITATION (DECL. EVENSEN)

Greenland — of the size of a continent — is facing a rather small island,
Jan Mayen. But it was emphasized in the case concerning the Continental
Shelf (Libyan Arab Jamahiriya/ Malta) that in principle “there can be no
question of distributive justice” in such delimitation cases (/.C_J. Reports
1985, p. 40, para. 46), although application of the median line (equi-
distance line) approach in the circumstances of the present case might
possibly lead to inequitable results.

As stated in paragraph 90 of this Judgment, it lies within the Court’s
measure of discretion in order to arrive at an equitable result to make
proper provisions for establishing a system for equitable access to the fish-
eries resources in the “area of overlapping claims”. In paragraphs 91-92
and on sketch-map 2, the Judgment has outlined the detailed division
between the two countries of the fishery zones in the area, giving the co-
ordinates of the relevant basepoints and baselines concerned. I endorse
these findings.

(Signed) Jens EVENSEN.

51
